UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) September 26, 2017 LOOP INDUSTRIES, INC. (Exact name of registrant as specified in its charter) Nevada 000-54786 27-2094706 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 480 Fernand Poitras Terrebonne, Quebec, Canada, J6Y 1Y4 (Address of principal executive offices, including zip code) (450) 951-8555 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Indicate by check mark whether the registrant is an emerging growth company as defined in Rule 405 of the Securities Act of 1933 (§230.405 of this chapter) or Rule 12b-2 of the Securities Exchange Act of 1934 (§240.12b-2 of this chapter). Emerging growth company ¨ If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for complying with any new or revised financial accounting standards provided pursuant to Section 13(a) of the Exchange Act. ¨ Item 7.01. Other Events. On September 26, 2017, Loop Industries, Inc. (the “Company”) hired Ms. Antonella Penta as Vice President and General Counsel. Ms. Penta’s employment with the Company will begin on October 9, 2017 or such later date as the Company and Ms. Penta subsequently agree. A copy of the Company’s press release regarding the foregoing is attached hereto as Exhibit 99.1. Item 9.01. Financial Statements and Exhibits. (d) Exhibits. Exhibit Number Description 99.1 Press Release, dated September 28, 2017 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. LOOP INDUSTRIES, INC. Date: September 28, 2017 By: /s/ Daniel Solomita Daniel Solomita President and Chief Executive Officer 3
